Citation Nr: 1635880	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran filed a notice of disagreement (NOD) on October 2011.  A statement of the case (SOC) was provided on October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2012.

The Veteran was provided with a Board hearing before the undersigned in April 2016.  A transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran was last provided with a VA examination in November 2012.  
At his April 2016 hearing, he indicated that his hearing loss had worsened since his 2012 examination and that he was having increased difficulty hearing in daily situations.  The Veteran's testimony triggers VA's duty to provide him with a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Under § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

At his hearing the Veteran contended that his hearing loss was manifested by symptoms not contemplated by the rating criteria and that it essentially caused severe economic impact.  His testimony raises the question of entitlement to an extraschedular rating.  See Thune v. Peake, 22 Vet. App. 111(2008).  The Board cannot grant an extraschedular rating in the first instance, but must insure that the matter is considered by the appropriate first line authority in the first instance.  Bagwell v. Brown, 9 Vet. App. at 158; Floyd v. Brown, 9 Vet. App. at 94 (1996).

Accordingly, the case is REMANDED for the following action:

1. After any additional evidence has been associated with the claims file, provide the Veteran with a VA examination to determine the current severity of the bilateral hearing loss disability. The examiner should review the claims file; and record the impact of the hearing loss on the Veteran's daily activities and ability to work.

2. After completing the above development, refer the Veteran's case to the Director of VA's Compensation and Pension Service (C&P) or the Under Secretary for Benefits for adjudication of entitlement to an extra-schedular rating for bilateral hearing loss under 38 C.F.R. § 321(b)(1).

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

